This case falls within, and is controlled by, the principle announced in The City of Albany vs. Savannah, F. & W. Rwy., determined at the present term of court. Our special legislation as to the taxation of railroads virtually excludes counties arid municipal corporations from levying a tax upon them and the appurtenances-necessary to maintain and operate them, for county and municipal purposes, by making no provision for levying and collecting suchi tax. Act of 1874, p. 107 ; Code, §§826 (a), 828 (g).(Head-note by trie court.)